                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LARRIE D. JEFFERSON,                          )
                                              )
        Plaintiff                             )       Case No. 1:18-cv-00196 (Erie)
                                              )
vs.                                           )
                                              )       RICHARD A. LANZILLO
STEVEN GLUNT, ET AL.,                         )       UNITED STATES MAGISTRATE JUDGE
                                              )
        Defendants                            )
                                              )       ORDER ON MOTION
                                              )       (ECF No. 13)

        Presently before the Court is a motion filed by Plaintiff Larrie D. Jefferson entitled

“Motion To Compel Defendants Counsel to Stop Sending Plaintiff’s Privileged Mail to a Third

Party.” Specifically, Jefferson seeks an order prohibiting Deputy Attorney General Yana

Warshafsky from sending his mail to a third party, Smart Communications, Inc., employed by

the Pennsylvania Department of Corrections to screen incoming prisoner mail. ECF No. 13 at 1.

Jefferson’s motion is hereby DENIED.

        To the extent Jefferson believes the Deputy Attorney General has authority to order his

mail sent directly to him instead of to the Smart Communications facility in St. Petersburg,

Florida, he is mistaken. The Department of Corrections sets policy regarding prisoner mail, not

the Attorney General’s Office. Further, any mail from the Deputy Attorney General to Jefferson

is not privileged as Jefferson is not represented by her Office. Per Department of Corrections

policy, it is not “legal mail” either.

        Mail from opposing counsel is classified as “non-legal” mail. All non-legal mail is

prohibited from entering any DOC facility directly. See DC-ADM 803 (Effective Date: October

3, 2018). All incoming, non-legal mail must be sent to the Smart Communications central mail

processing center in St. Petersburg, Florida per Department regulations. Until such time as the

                                                  1
Department permits opposing counsel to send case-related mail directly to a prisoner plaintiff at

his or her address of record at a Department facility, mail must be sent to the Smart

Communications facility in Florida.

       Given this, the Plaintiff’s motion to compel [ECF No. 13] is hereby DENIED. Ordered

this 18th day of February, 2019.



                                                     /s/ Richard A. Lanzillo
                                                     _________________________________
                                                     Richard A. Lanzillo
                                                     United States Magistrate Judge




                                                 2
